2015 IL App (3d) 130613

                                Opinion filed April 10, 2015
     _____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                  A.D., 2015

     RANDALL W. MOON, Executor of the       )     Appeal from the Circuit Court
     Estate of Kathryn Moon, Deceased,      )     of the 10th Judicial Circuit,
                                            )     Peoria County, Illinois.
           Plaintiff-Appellant,             )
                                            )
           v.                               )     Appeal No. 3-13-0613
                                            )     Circuit No. 13-L-69
     CLARISSA F. RHODE, M.D., and CENTRAL )
     ILLINOIS RADIOLOGICAL ASSOCIATES, )
     LTD.,                                  )
                                            )     Honorable Richard D. McCoy
           Defendants-Appellees.            )     Judge, Presiding.
     _____________________________________________________________________________

            JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
            Presiding Justice McDade concurred in the judgment and opinion.
            Justice Lytton dissented, with opinion.

                                                  OPINION

¶1          Over three years after his mother Kathryn Moon’s death, plaintiff, Randall Moon, as

     executor, filed a wrongful death and survival action against defendants, Dr. Clarissa Rhode and

     Central Illinois Radiological Associates, Ltd. Defendants filed a motion to dismiss plaintiff’s

     complaint, alleging that the complaint was untimely. The trial court granted defendants’ motion.

¶2          Plaintiff appeals, arguing that the trial court erred in granting defendants’ motion.

     Specifically, plaintiff contends that the discovery rule applied and that the statute of limitations
     did not begin to run until the date on which he knew or reasonably should have known of

     defendants’ negligent conduct.

¶3                                           BACKGROUND

¶4          Ninety-year-old Kathryn Moon was admitted to Proctor Hospital on May 18, 2009. Two

     days later, Dr. Jeffery Williamson performed surgery on Kathryn. Williamson attended to

     Kathryn from May 20 through May 23, 2009. Kathryn was under Dr. Jayaraji Salimath’s care

     from May 23 through May 28, 2009. She died on May 29, 2009.

¶5          During Kathryn’s hospitalization, she experienced numerous complications, including

     labored breathing, pain, fluid overload, pulmonary infiltrates, and pneumo-peritoneum. Pursuant

     to Dr. Salimath’s order, Kathryn underwent CT scans on May 23 and May 24, 2009. Dr.

     Clarissa Rhode, a radiologist, read and interpreted the two CT scans.

¶6          The court appointed plaintiff, an attorney, as executor of Kathryn’s estate in June of

     2009. Eight months later, in February 2010, plaintiff executed a Health Insurance Portability and

     Accountability Act (HIPAA) (42 U.S.C. § 201 (2006)) authorization to obtain Kathryn’s medical

     records from Proctor Hospital. Plaintiff received the records in March of 2010. In April of

     2011, 14 months after receiving the records, plaintiff contacted a medical consulting firm to

     review Kathryn’s medical records. At the end of April 2011, plaintiff received a verbal report

     from Dr. Roderick Boyd, stating that Williamson and Salimath were negligent in treating

     Kathryn. On May 1, 2011, plaintiff received a written report from Boyd setting forth his specific

     findings of negligence against Williamson and Salimath.

¶7          On May 10, 2011, plaintiff filed a separate medical negligence action against Drs.

     Williamson and Salimath. On March 8, 2012, plaintiff testified at his deposition that “even




                                                     2
       though [my mother] was fairly old, my impression was that she was doing okay and that, you

       know, she should have gotten better treatment than she did.”

¶8            In February of 2013, almost four years after decedent’s death and almost three years after

       receipt of her medical records, plaintiff sent radiographs to Dr. Abraham Dachman for review.

       On February 28, 2013, Dachman reviewed the May 24, 2009, CT scan. Dachman provided

       plaintiff with a report stating that the radiologist who read and interpreted the CT scan failed to

       identify the breakdown of the anastomsis, which a “reasonably, well-qualified radiologist and

       physician would have identified.” Dachman further stated that the radiologist’s failure to

       properly identify the findings caused or contributed to the injury and death of the patient. On

       March 18, 2013, plaintiff filed both wrongful death and survival claims against Dr. Rhode and

       her employer, Central Illinois Radiological Associates, Ltd. Plaintiff alleged that he did not

       discover that Rhode was negligent until Dachman reviewed the CT scan.

¶9            Defendants filed a motion to dismiss pursuant to section 2-619(a)(5) of the Code of Civil

       Procedure (the Code) (735 ILCS 5/2-619(a)(5) (West 2010)), arguing that the two-year statutes

       of limitations for both wrongful death and survival actions had expired. Alternatively,

       defendants argued that even if the discovery rule applied, the record affirmatively showed that

       the complaint was nevertheless untimely filed. The trial court granted defendants’ motion to

       dismiss and found that the date of Kathryn’s death was the “date from which the two-year statute

       should be measured.” The court furthered stated that “even if we give everybody the benefit of

       the doubt and try to fix a date at which a reasonable person was placed on inquiry as to whether

       there was malpractice, even that was long gone by the time the complaint was filed.”

¶ 10          Plaintiff appeals. We affirm.

¶ 11                                               ANALYSIS



                                                         3
¶ 12          Plaintiff argues that the trial court erred in granting defendants’ motion to dismiss. The

       discovery rule, says plaintiff, allowed him to file his complaint within two years from the time he

       knew or should have known of the negligent conduct. Defendants argue that the discovery rule

       does not apply and plaintiff had to file his complaint within two years from Kathryn’s death.

       Alternatively, defendants argue that even if the discovery rule applied, the record affirmatively

       showed that plaintiff filed the complaint more than two years after a reasonable person knew or

       should have known of the alleged negligent conduct.

¶ 13          We review de novo the trial court’s order granting a motion to dismiss. Kedzie & 103rd

       Currency Exchange, Inc. v. Hodge, 156 Ill. 2d 112, 116 (1993). Under the de novo standard, our

       review is independent of the trial court’s determination; we need not defer to the trial court’s

       judgment or reasoning. Nationwide Advantage Mortgage Co. v. Ortiz, 2012 IL App (1st)
112755, ¶ 20 (citing People v. Vincent, 226 Ill. 2d 1, 14 (2007)). A defendant may file a motion

       to dismiss an action where the plaintiff failed to commence the action within the time allowed by

       law. 735 ILCS 5/2-619(a)(5) (West 2010). Plaintiff’s wrongful death claim was brought

       pursuant to the Wrongful Death Act (the Act) (740 ILCS 180/0.01 et seq. (West 2010)). Section

       2 of the Act states that “[e]very such action shall be commenced within 2 years after the death of

       such person.” 740 ILCS 180/2 (West 2010). Section 13-212(a), relating to suits against

       physicians, provides that suit shall be filed within two years of knowledge of the death (735

       ILCS 5/13-212(a) (West 2010)).

¶ 14          Plaintiff relies on Young v. McKiegue, 303 Ill. App. 3d 380 (1999), and Wells v. Travis,

       284 Ill. App. 3d 282 (1996), to support his position that the discovery rule applied in this case.

       The Young and Wells courts held that where a wrongful death claim is predicated upon a claim of

       medical malpractice that was not apparent to the plaintiff at the time of death, the statute of



                                                         4
       limitations applicable to medical malpractice actions governs the time for filing. Young, 303 Ill.

       App. 3d at 389; Wells, 284 Ill. App. 3d at 286-87. These two cases also held that the discovery

       rule applied to wrongful death suits against physicians. We believe that Young and Wells were

       incorrectly decided and refuse to follow them for the following reasons.

¶ 15          Section 13-212(a) of the Code governs the time constraints for medical malpractice

       claims (735 ILCS 5/13-212(a) (West 2010)). Section 13-212(a), in pertinent part, states:

                      “[N]o action for damages for injury or death against any physician,

                      dentist, registered nurse or hospital duly licensed under the laws of

                      this State, whether based upon tort, or breach of contract, or

                      otherwise, arising out of patient care shall be brought more than 2

                      years after the date on which the claimant knew, or through the use

                      of reasonable diligence should have known, or received notice in

                      writing of the existence of the injury or death for which damages

                      are sought in the action, whichever of such date occurs first ***.”

                      (Emphasis added.) 735 ILCS 5/13-212(a) (West 2010).

¶ 16          However, section 13-212 does not create a cause of action. Instead, it merely places a

       limitation on the filing of medical malpractice actions. Here, plaintiff’s cause of action was for

       wrongful death, a cause of action that did not exist at common law. Young and Wells relied on

       Witherell v. Weimer, 85 Ill. 2d 146 (1981), a common law personal injury action, to attach a

       discovery rule to a wrongful death action against a physician. A reading of Witherell simply

       does not support such a holding. The Witherell court read section 13-212(a) within the context

       of the discovery rule to mean that the two-year malpractice limitations period begins to run when

       one knew or should have known of the injury and also knew or should have known that the



                                                        5
       injury was wrongfully caused. Witherell, 85 Ill. 2d at 156. However, the discovery rule cannot

       be found in the plain language of either the Act or section 13-212(a). Personal injury actions

       were born of the common (judge-made) law and are susceptible to changes by the judiciary. Not

       so with respect to wrongful death actions, which are creatures of the legislature. Likewise, at

       common law your personal injury action died with you. The Survival Act, too, is a creature of

       the legislature (755 ILCS 5/27-6 (West 2010)). It allows for recovery of damages the injured

       party could have recovered, had she survived.

¶ 17          Our supreme court stated that the discovery rule does not alter the fact that the Wrongful

       Death Act created a new cause of action for death in 1853. Wyness v. Armstrong World

       Industries, Inc., 131 Ill. 2d 403, 413 (1989). It is well established that we will strictly construe a

       statute that is in derogation of the common law. In re W.W., 97 Ill. 2d 53, 57 (1983). The court

       will not read language into a statute that is not there. Wyness, 131 Ill. 2d at 416; see also People

       v. Perry, 224 Ill. 2d 312, 323-24 (2007) (citing People v. Martinez, 184 Ill. 2d 547, 550 (1998)

       (the court will not read into the statute exceptions, limitations, or conditions that conflict with the

       expressed intent)). The General Assembly is capable of providing a limitation period based on

       knowledge as evident by section 13-212(a). Wyness, 131 Ill. 2d at 416.

¶ 18          So what did the General Assembly provide with respect to the filing of wrongful death

       and survival actions against physicians? It clearly provided that a claimant must file a wrongful

       death action within two years from the date on which “the claimant knew, or through the use of

       reasonable diligence should have known, or received notice in writing of the existence of the

       injury or death for which damages are sought in the action, whichever of such date [sic] occurs

       first.” 735 ILCS 5/13-212(a) (West 2010). The required knowledge is of the death or injury, not

       of the negligent conduct. If the General Assembly wanted to provide a limitations period in the



                                                         6
       Act commencing when one had knowledge of the negligent conduct, it would have done so.

       Wyness, 131 Ill. 2d at 416.

¶ 19          The plain language of the Act required the plaintiff to file a wrongful death claim within

       two years of the date on which plaintiff knew of the death. Greenock v. Rush Presbyterian St.

       Luke’s Medical Center, 65 Ill. App. 3d 266 (1978). We conclude that Young and Wells were

       wrongly decided. Likewise, we decline to follow similar cases such as Coleman v. Hinsdale

       Emergency Medical Corp., 108 Ill. App. 3d 525 (1982) (The court held that the discovery rule

       applied to wrongful death cases; plaintiff had two years to file his claim after he discovered or

       should have discovered the death and its wrongful causation.). Arndt v. Resurrection Hospital,

       163 Ill. App. 3d 209 (1987) (relying on Coleman, the court found that the statute of limitations

       for wrongful death actions began to run when plaintiff discovered that defendant’s negligence

       contributed to the death of the decedent); and Hale v. Murphy, 157 Ill. App. 3d 531 (1987)

       (following Coleman, the court held that the discovery rule in the medical malpractice statute was

       applicable to wrongful death cases and the limitation period began when plaintiff knew or should

       have known of the injury and knew or should have know that the injury was wrongfully caused).

¶ 20          Applying the limitation period set forth in section 13-212(a) to the present case, plaintiff

       had two years from the date on which he knew or should have known of Kathryn’s death to file a

       complaint (735 ILCS 5/13-212(a) (West 2010)). It is undisputed that plaintiff filed this action

       more than two years after he knew or should have known of Kathryn’s death. Therefore, we

       need not discuss a situation where plaintiff filed a medical malpractice suit within two years of

       learning of a death, but more than two years after the death. Plaintiff filed a wrongful death

       claim against defendants beyond the time allowed in either the Act (740 ILCS 180/2 (West




                                                        7
       2010)) or the medical malpractice statute of limitations (735 ILCS 5/13-212(a) (West 2010)).

       The trial court did not err in granting defendants’ motion to dismiss.

¶ 21             We acknowledge that some appellate courts have applied the discovery rule to wrongful

       death actions where circumstances surrounding the death permitted an extension of time. Fure v.

       Sherman Hospital, 64 Ill. App. 3d 259 (1978); Praznik v. Sport Aero, Inc., 42 Ill. App. 3d 330

       (1976).     In Praznik, the court held that the cause of action for wrongful death did not accrue

       until the aircraft wreckage was discovered, despite the fact that the accident happened more than

       two years and eight months prior to the discovery. Praznik, 42 Ill. App. 3d at 337. In Fure, the

       court stated that the discovery rule is only applicable when the circumstances surrounding the

       death permit such an extension of time. Fure, 64 Ill. App. 3d at 270. The court further held that

       the discovery rule is an exception to the rule and should be invoked sparingly and with caution.

       Id. Here, the circumstances surrounding Kathryn’s death do not support an extension of time; it

       is undisputed that plaintiff knew the date on which Kathryn died. See Beetle v. Wal-Mart

       Associates, Inc., 326 Ill. App. 3d 528 (2001) (court distinguished cases applying discovery rule

       to wrongful death where plaintiff was aware of husband’s death on the date it occurred and failed

       to file a wrongful death action within two years). We believe that the medical malpractice

       statute of limitations codifies the extension set forth in Praznik, at least in suits against healthcare

       providers. 735 ILCS 5/13-212(a) (West 2010). The clock starts ticking when the plaintiff

       “knew, or through the use of reasonable diligence should have known *** of the injury or

       death.” Id.

¶ 22             The dissent argues that we concluded “that the discovery rule set forth in section 13-

       212(a) of the Code does not apply to wrongful death or survival actions.” Infra ¶ 32. This, of

       course, is wrong. We do hold that section 13-212(a) applies and that the plain language of



                                                          8
       section 13-212(a) provides that the clock starts ticking upon knowledge or notice of the injury or

       death, not upon notice of a potential defendant’s negligent conduct. The statute gives a claimant

       two years from the date of that knowledge or notice to figure out whether there is actionable

       conduct.

¶ 23          Curiously, the dissent cites in detail language from a federal district court judge to the

       effect that the Illinois Supreme Court desires full recovery for a decedent’s family against

       wrongdoers and that such policies can only be effectuated if the discovery rule is applied to

       wrongful death cases. Infra ¶ 38. Both the dissent and federal district court judge fail to

       recognize that which the supreme court has recognized and acknowledged: that statutes in

       derogation of the common law have always been strictly construed. See Wyness, 131 Ill. 2d at

       416; In re W.W., 97 Ill. 2d at 57. The supreme court has specifically acknowledged that the court

       “will not read into a statute language which is clearly not there.” Wyness, 131 Ill. 2d at 416. We

       have looked everywhere possible in section 13-212(a) and nowhere can we find the language that

       the dissent would have us read into the statute to the effect that the statute begins running “when

       plaintiff discovered the fact of the defendant’s negligence which contributed to the death.”

       (Emphasis in original and internal quotation marks omitted.) Infra ¶ 37. With all due respect to

       the dissent and the federal district court that the dissent cites with approval, both are applying

       common law rules to statutory causes of action contrary to age-old rules of statutory

       construction.

¶ 24          Further, the dissent states that “[f]inally, the supreme court, in dicta, has approved the use

       of the discovery rule in wrongful death cases.” Infra ¶ 39. The dissent cites Wyness, 131 Ill. 2d

       at 413, for this proposition. In Wyness, a wrongful death action, the defendants were arguing that

       the statute of limitations should have started running before the death because the plaintiff knew



                                                         9
       of decedent’s injuries and the cause of those injuries before the death. We fail to understand how

       anyone could read Wyness to support the proposition that the common law discovery rule applies

       to wrongful death actions. The actual issue before the court in Wyness was whether the two-year

       limitations period of the Wrongful Death Act could be triggered by the discovery rule such that a

       cause of action could accrue prior to the death of plaintiff’s decedent. Wyness, 131 Ill. 2d at 406.

       In fact, the Wyness court observed that “this court has not to date applied the discovery rule to

       wrongful death actions.” Id. at 409. It still has not. The Wrongful Death Act was first enacted

       in 1853. The supreme court had over 160 years to apply the discovery rule to a wrongful death

       action and has, to date, resisted the urge.

¶ 25          The dissent acknowledges that statutory language that is clear and unambiguous must be

       be given effect. Infra ¶ 48. Nowhere does the dissent point to any clear and unambiguous

       language in section 13-212(a) that the statute of limitations begins to run when the plaintiff

       knows or should have known of defendant’s wrongful conduct which contributed to the death.

       That language is not in the wrongful death act and it is not in section 13-212(a). If that language

       is to be added, it is to be added by the General Assembly, not the courts. Wyness, 131 Ill. 2d at

       416.

¶ 26          The same is true with respect to the survival action. See 755 ILCS 5/27-6 (West 2010).

       Our supreme court held that the Survival Act did not create a new cause of action. National

       Bank of Bloomington v. Norfolk & Western Ry. Co., 73 Ill. 2d 160, 172 (1978). We suppose that

       is true to the extent that a cause of action to recover damages for personal injury always existed.

       However, at common law, your cause of action died with you. Bryant v. Kroger Co., 212 Ill.

       App. 3d 335, 336 (1991). The Survival Act, in derogation of common law, provided the

       decedent’s representative with the ability to maintain claims that the decedent would have been



                                                        10
       able to bring. We will strictly construe a statute that is in derogation of common law. In re

       W.W., 97 Ill. 2d at 57. At the very latest, the limitations period for a survival action begins to run

       when the injured party dies. Wolfe v. Westlake Community Hospital, 173 Ill. App. 3d 608

       (1988). A cause of action, for personal injury arising out of negligence, accrues at the time of

       the injury. Fetzer v. Wood, 211 Ill. App. 3d 70, 78 (1991). As stated above, section 13-212(a)

       governs the statute of limitations for personal injury actions against physicians; no action seeking

       damages for injury against a physician shall be brought more than two years after the date on

       which the claimant knew or should have known of the injury or death. Plaintiff cites to no

       authority other than Young and Wells, where the court applied the discovery rule to extend the

       statute of limitations of a survival action. Here, it does not matter whether the injury occurred

       when Dr. Rhode interpreted the CT scans or at the time of death; plaintiff failed to file his

       survival action within two years of Kathryn’s death.

¶ 27          Even if we were to apply the discovery rule, we would find, as the trial court did, that

       plaintiff’s complaint was untimely. Our supreme court stated that “ ‘if knowledge of negligent

       conduct were the standard, a party could wait to bring an action far beyond a reasonable time

       when sufficient notice has been received of a possible invasion of one’s legally protected

       interests.’ ” Knox College v. Celotex Corp., 88 Ill. 2d 407, 415 (1981) (quoting Nolan v. Johns-

       Manville Asbestos, 85 Ill. 2d 161, 170-71 (1981)). Furthermore, the court held that “plaintiff

       need not have knowledge that an actionable wrong was committed.” Knox College, 88 Ill. 2d at

       415. “At some point the injured person becomes possessed of sufficient information concerning

       his injury and its cause to put a reasonable person on inquiry to determine whether actionable

       conduct is involved. At that point, under the discovery rule, the running of the limitations period

       commences.” Id. at 416. Here, plaintiff did not obtain Kathryn’s medical records until eight



                                                        11
       months after her death. Plaintiff did not argue that he became possessed with new information

       within those eight months, which caused him to obtain the records. Furthermore, he waited 14

       months after receiving the records before submitting them to a medical consultant firm. Plaintiff

       points to nothing to explain the delay in either obtaining the records or submitting them for

       review. Moreover, he did not send the reports to Dr. Dachman for review until almost four years

       after Kathryn’s death. Plaintiff filed his complaint long after he became possessed with

       sufficient information, which put him on inquiry to determine whether actionable conduct was

       involved. The trial court did not err in granting defendants’ motion to dismiss.

¶ 28                                            CONCLUSION

¶ 29          For the foregoing reasons, the judgment of the circuit court of Peoria County is affirmed.

¶ 30          Affirmed.

¶ 31          JUSTICE LYTTON, dissenting.

¶ 32          I dissent. The majority’s conclusion that the discovery rule set forth in section 13-212(a)

       of the Code does not apply to wrongful death or survival actions conflicts with over 30 years of

       precedent (see Advincula v. United Blood Services, 176 Ill. 2d 1, 42-43 (1996); Young v.

       McKiegue, 303 Ill. App. 3d 380, 386 (1999); Wells v. Travis, 284 Ill. App. 3d 282, 287 (1996);

       Neade v. Engel, 277 Ill. App. 3d 1004, 1009 (1996); Durham v. Michael Reese Hospital

       Foundation, 254 Ill. App. 3d 492, 495 (1993); Janetis v. Christensen, 200 Ill. App. 3d 581, 585-

       86 (1990); Cramsey v. Knoblock, 191 Ill. App. 3d 756, 764 (1989); Arndt v. Resurrection

       Hospital, 163 Ill. App. 3d 209, 213 (1987); Hale v. Murphy, 157 Ill. App. 3d 531, 533 (1987);

       Eisenmann v. Cantor Bros., Inc., 567 F. Supp. 1347, 1352-53 (N.D. Ill. 1983); Coleman v.

       Hinsdale Emergency Medical Corp., 108 Ill. App. 3d 525, 533 (1982); In re Johns-Manville

       Asbestosis Cases, 511 F. Supp. 1235, 1239 (N.D. Ill. 1981); Fure v. Sherman Hospital, 64 Ill.
12
       App. 3d 259, 268 (1978); Praznik v. Sport Aero, Inc., 42 Ill. App. 3d 330, 337 (1976)), as well as

       the plain language of the statute (735 ILCS 5/13-212(a) (West 2010)).

¶ 33          The discovery rule applies to plaintiff’s causes of action. I would reverse the trial court’s

       dismissal of plaintiff’s complaint.

¶ 34                                              I. CASE LAW

¶ 35                                         A. Wrongful Death Actions

¶ 36          Thirty-eight years ago, the First District applied the discovery rule to a wrongful death

       cause of action. See Praznik, 42 Ill. App. 3d at 337. Two years later, the Second District

       followed suit, “reject[ing] the idea that no wrongful death action can ever be brought more than 2

       years after the plaintiff knows of the death in question.” Fure, 64 Ill. App. 3d at 272. The court

       discussed the inequity of applying the discovery rule to personal injury actions but not wrongful

       death actions, concluding: “In our opinion there should be no barrier to the application of the

       ‘discovery’ rule based on the ultimate tragedy of death where the circumstances of the death

       would have permitted an extension of the time limitation for the mere wounding or injury of the

       person and we hold that the fact of death does not per se foreclose the use of the discovery

       doctrine.” Id. at 270. The Second District reaffirmed its holding four years later, stating, “the

       discovery rule *** is applicable in a wrongful death case.” Coleman, 108 Ill. App. 3d at 533.

       Five years after that, the Fifth District also ruled that “[s]ection 13-212 is applicable to an action

       brought under the Wrongful Death Act.” Hale, 157 Ill. App. 3d at 533. The court refused to find

       that a decedent’s date of death triggered the start of the two-year statute of limitations for a

       plaintiff’s wrongful death claim because the “[p]laintiff could have reasonably believed [the

       decedent’s] death was the result of a nonnegligent factor.” Id. at 535.




                                                         13
¶ 37          Since 1987, Illinois courts have repeatedly and consistently applied the discovery rule to

       wrongful death claims. See Young, 303 Ill. App. 3d at 386 (when a wrongful death claim is

       predicated on a claim of medical malpractice that was not apparent to the plaintiff at the time of

       death, “the time for filing a wrongful death claim will be governed by the statute of limitations

       applicable to medical malpractice actions under section 13-212(a) of the Code”); Wells, 284 Ill.

       App. 3d at 287 (statute of limitations for wrongful death action began to run when plaintiff

       learned of defendant’s negligence); Neade, 277 Ill. App. 3d at 1009 (same); Durham, 254 Ill.

       App. 3d at 495 (“all actions for injury or death predicated upon the alleged negligence of a

       physician are governed by section 13-212(a)”); Cramsey, 191 Ill. App. 3d at 764 (when medical

       negligence is not known at the time of death, “the discovery rule will apply so that the limitation

       period begins to run when plaintiff discovered the fact of defendant’s negligence, not the fact of

       death”); Arndt, 163 Ill. App. 3d at 213 (statute of limitations began running “when plaintiff

       discovered the fact of the defendant’s negligence which contributed to the death of her husband,

       and not on the date she discovered the fact of the death of her husband” (emphases in original)).

¶ 38          While our supreme court has not directly decided this issue, several courts have

       determined that the supreme court would likely apply the discovery rule to wrongful death cases.

       See Arndt, 163 Ill. App. 3d at 213; Eisenmann, 567 F. Supp. at 1352-53; Johns-Manville, 511 F.

       Supp. at 1239. The Second District concluded that because a petition for leave to appeal was

       filed by the defendants in Coleman but was denied by the supreme court, “the supreme court has

       granted its tacit approval” of applying the discovery rule to wrongful death actions. Arndt, 163
Ill. App. 3d at 213. Additionally, the United States District Court for the Northern District of

       Illinois has twice ruled that our supreme court would likely apply the discovery rule to wrongful




                                                       14
       death cases. See Eisenmann, 567 F. Supp. at 1352-53; Johns-Manville, 511 F. Supp. at 1235.

       The federal court in Eisenmann stated:

                      “The Supreme Court of Illinois has expressed its desire to insure

                      full recovery for a decedent’s family against wrongdoers.

                      [Citation.] It has also held that the ‘discovery rule’ is the only fair

                      means by which a statute of limitations can be applied in a case

                      where an injury is both slowly and invidiously progressive, and

                      where recognition of the illness – that an ‘injury’ has occurred –

                      does not necessarily enlighten the victim that ‘the injury was

                      probably caused by the wrongful acts of another.’           [Citation.]

                      Without question, the policies underlying these recent Illinois

                      Supreme Court decisions can only be effectuated if the ‘discovery

                      rule’ is said to apply to Wrongful Death cases.” Eisenmann, 567 F.

                      Supp. at 1352-53.

¶ 39          Finally, the supreme court, in dicta, has approved the use of the discovery rule in

       wrongful death cases, stating: “[T]he delay of the running of the limitation period accepted by

       the appellate court in some districts assures that a wrongful death action may be filed after death

       when plaintiffs finally know or reasonably should know of the wrongfully caused injury which

       led to death.” Wyness v. Armstrong World Industries, Inc., 131 Ill. 2d 403, 413 (1989).

¶ 40          Based on the foregoing well-settled case law, I dissent from the majority’s refusal to

       apply the discovery rule to plaintiff’s wrongful death claim.

¶ 41                                          B. Survival Actions




                                                       15
¶ 42          Eighteen years ago, our supreme court ruled that the discovery rule applies to Survival

       Act claims. Advincula, 176 Ill. 2d at 42-43. The court reasoned that because a survival claim “is

       a derivative action based on injury to the decedent, but brought by the representative of a

       decedent’s estate in that capacity,” the discovery rule should apply, just as it would in any other

       personal injury action. Id. at 42.

¶ 43          Thirteen years earlier, the United States District Court for the Northern District of Illinois

       held that “the ‘discovery rule’ applies in actions brought under the Illinois Survival Act.”

       Eisenmann, 567 F. Supp. at 1354. The district court found that application of the discovery rule

       to survival actions was consistent with the supreme court’s position that “no statute of limitations

       will be imposed under this state’s law so as to rob the victims of invidious diseases, who are

       unable to quickly link their injury to the perpetrator, from recourse in Illinois courts.” Id. at 1353

       (citing Nolan v. Johns-Manville Asbestos, 85 Ill. 2d 161 (1981)). The court stated:

                      “A survivor takes the rights of the decedent – no more and no less.

                      Therefore if the decedent would have had a cause of action during

                      his lifetime, but for the invidious nature of his disease and his

                      inability to link the injury to the wrongdoer, then that cause of

                      action, when discovered, should survive his death. Adoption of

                      any other rule will represent a relapse to the incongruous injustice

                      which the Supreme Court expressly wanted to avoid when ‘the

                      injury caused is so severe that death results, [and] the wrongdoer’s

                      liability [is thereby] extinguished.’ [Citation.] I do not believe the

                      Illinois Supreme Court would impose on survivors the statute of

                      limitations constraints which decedent’s would have faced had



                                                        16
                      they lived without also allowing them the benefits of the ‘discovery

                      rule’ which would have inured to them had their injuries not been

                      so severe as to cost them their lives.” (Emphases in original.) Id.

                      at 1354.

¶ 44          Illinois appellate courts have applied the discovery rule to survival actions. See Wells,
284 Ill. App. 3d at 286; Janetis, 200 Ill. App. 3d at 585-86. This analysis is consistent with the

       reasoning of Professors Dobbs, Hayden and Bublick in their treatise. “The discovery rule is now

       familiar in personal injury statute of limitations cases. It logically applies as well in survival

       actions, which are merely continuations of the personal injury claim ***.” 2 Dan Dobbs, et al.,

       The Law of Torts § 379, at 528-29 (2d ed. 2011) (citing White v. Johns-Manville Corp., 693 P.2d
687 (Wash. 1985)).

¶ 45          I agree with the above reasoning and would hold that because the discovery rule would

       apply to a personal injury action brought by an injured party who survives, it should likewise

       apply to a survival action brought on behalf of an injured party who did not survive. I see no

       rational reason to distinguish between the two.

¶ 46                                              II. STATUTE

¶ 47          I also dissent from the majority’s decision because it conflicts with the plain language of

       section 13-212 of the Code.

¶ 48          The primary rule of statutory construction requires that a court give effect to the intent of

       the legislature. Ming Auto Body/Ming of Decatur, Inc. v. Industrial Comm’n, 387 Ill. App. 3d
244, 253 (2008). In ascertaining the legislature’s intent, courts begin by examining the language

       of the statute, reading the statute as a whole, and construing it so that no word or phrase is




                                                         17
       rendered meaningless. Id. Statutory language that is clear and unambiguous, must be given

       effect. Id.

¶ 49           Section 13-212 of the Code states that it applies to an “action for damages for injury or

       death against any physician *** or hospital duly licensed under the laws of this State.”

       (Emphasis added.) 735 ILCS 5/13-212(a) (West 2010). Section 13-212 expressly refers to

       “damages resulting in death.” Beetle v. Wal-Mart Associates, Inc., 326 Ill. App. 3d 528, 536

       (2001). In order to give those words meaning, section 13-212 must be applied to wrongful death

       and survival actions, where the damages caused by the medical professional resulted in the death

       of the decedent. The majority’s ruling that section 13-212 does not apply to wrongful death and

       survival actions requires us to disregard the plain language of section 13-212 and violate the

       fundamental rule of statutory construction that no word or phrase should be rendered superfluous

       or meaningless. See id.

¶ 50           The majority’s conclusion that the discovery rule does not apply to wrongful death and

       survival actions conflicts with the plain language of section 13-212 of the Code. I dissent on that

       basis as well.

¶ 51                             III. APPLICATION OF DISCOVERY RULE

¶ 52           Since I have found that the discovery rule can be applied to wrongful death and survival

       actions, I must next determine whether application of the discovery rule prevents dismissal of

       plaintiff’s case.

¶ 53           When a complaint alleges wrongful death caused by medical malpractice, the statute of

       limitations begins to run when the plaintiff knows or should have known that the death was

       “wrongfully caused.” Young, 303 Ill. App. 3d at 388. “ ‘[W]rongfully caused’ does not mean

       knowledge of a specific defendant’s negligent conduct or knowledge of the existence of a cause



                                                       18
       of action.” Id. Rather, it refers to “that point in time when ‘the injured party becomes possessed

       of sufficient information concerning his [or her] injury and its cause to put a reasonable person

       on inquiry to determine whether actionable conduct is involved.’ ” Id. (quoting Knox College v.

       Celotex Corp., 88 Ill. 2d 407, 416 (1981)).

¶ 54           Whether a party possesses the requisite constructive knowledge that an injury or death

       occurred as the result of medical negligence contemplates an objective analysis of the factual

       circumstances involved in the case. Id. at 390. The relevant determination rests on what a

       reasonable person should have known under the circumstances, and not on what the particular

       party specifically suspected. Id. The trier of fact must examine the factual circumstances upon

       which the suspicions are predicated and determine if they would lead a reasonable person to

       believe that wrongful conduct was involved. Id. What the plaintiff knew or reasonably should

       have known after viewing the medical records available and the factual circumstances presented,

       and whether based on that information plaintiff knew or reasonably should have known that the

       decedent’s death may have resulted from negligent medical care, are questions best reserved for

       the trier of fact. Id.

¶ 55           When it is not obvious that death was caused by medical negligence, the statute of

       limitations begins to run when the plaintiff receives a report from a medical expert finding

       negligence against any medical professional who treated the decedent. See Clark v. Galen

       Hospital Illinois, Inc., 322 Ill. App. 3d 64, 74-75 (2001); Young, 303 Ill. App. 3d at 389; Wells,
284 Ill. App. 3d at 287. A plaintiff need not know of a specific defendant’s negligence before

       the limitations clock begins to run against that defendant. See Castello v. Kalis, 352 Ill. App. 3d
736, 748-49 (2004); Wells, 284 Ill. App. 3d at 289.




                                                       19
¶ 56          Here, Kathryn died on May 29, 2009. On May 1, 2011, plaintiff received a report from

       Dr. Boyd stating that Dr. Williamson and Dr. Salimath were negligent in treating Kathryn. Nine

       days later, plaintiff filed a medical negligence complaint against Dr. Williamson and Dr.

       Salimath. In February 2013, a radiologist reviewed Kathryn’s May 24 CT scan and determined

       that Dr. Rhode was negligent. In March 2013, plaintiff filed his medical negligence complaint

       against Dr. Rhode and Central Illinois Radiological Associates, Ltd.

¶ 57          The relevant inquiry is not when plaintiff became aware that Dr. Rhode may have

       committed medical negligence but when plaintiff became aware that any defendant may have

       committed medical negligence against Kathryn. See Wells, 284 Ill. App. 3d at 287-89. Based on

       the circumstances in this case, a reasonable trier of fact could conclude that plaintiff did not

       possess sufficient information to know that Kathryn’s death was wrongfully caused until May 1,

       2011, when he received Dr. Boyd’s report finding that Dr. Williamson and Dr. Salimath were

       negligent. See Clark, 322 Ill. App. 3d at 74; Young, 303 Ill. App. 3d at 389; Wells, 284 Ill. App.
3d at 287. “What plaintiff knew or reasonably should have known after viewing the medical

       records available and the factual circumstances presented, and whether based on that information

       plaintiff knew or reasonably should have known that [his mother’s] death may have resulted

       from negligent medical care are questions best reserved for the trier of fact.” Young, 303 Ill.

       App. 3d at 390. Because a disputed question of fact remains about when the statute of

       limitations began to run against defendants, I would reverse the trial court’s dismissal of

       plaintiff’s complaint. See id.; Clark, 322 Ill. App. 3d at 75.




                                                        20